office_of_chief_counsel internal_revenue_service memorandum number release date cc pa apjp b03 jajebe not-124546-05 uilc date date to jonathan r zelnik special counsel to the senior counsel office of the chief_counsel joseph f maselli area_counsel heavy manufacturing transportation large mid-size business kathy k petronchak director pre-filing -- technical guidance large mid-size business walter l harris project director field specialists exec large mid-size business louis r wells supervisory internal revenue_agent natural_resources construction large mid-size business from curt g wilson assistant chief_counsel administrative provisions judicial practice procedure administration subject sec_303 of goza and sec_6404 of the code this chief_counsel_advice responds to your e-mail dated date with respect to sec_303 of the gulf_opportunity_zone act of publaw_109_135 which modifies paragraph of sec_903 of the american_jobs_creation_act_of_2004 this advice may not be used or cited as precedent not-124546-05 issue sec_1 whether the reference to the secretary_of_the_treasury in this provision means that the secretary must personally exercise the authority described in the statute what is the scope of interest relief for listed and certain reportable_transactions under the amendments in sec_303 of goza conclusion sec_1 given the plain language of the amendment to the off-code provision the secretary_of_the_treasury must personally exercise the authority described to qualify for relief under the amendment to d b ii ii taxpayers must have legally binding settlement agreements by date law and analysis sec_303 amends sec_903 to read taxpayers acting in good_faith --the secretary_of_the_treasury may except from the application of clause i any transaction in which the taxpayer has acted reasonably and in good_faith you have asked for our opinion whether the reference to the secretary_of_the_treasury in this provision means that the secretary must personally exercise the authority described in the statute as you know sec_7701 provides that the term ‘secretary of the treasury’ means the secretary_of_the_treasury personally and shall not include any delegate of his sec_7701 applies only to title_26 however because sec_903 is an off-code provision sec_7701 does not apply we must therefore look instead to the language of the provision and apply the normal rules of statutory construction we note that sec_903 reads t he secretary_of_the_treasury may and the neighboring sec_903 uses the term t he secretary_of_the_treasury or the secretary’s delegate emphasis added the fact that congress expressly provided for delegation by the secretary_of_the_treasury in sec_903 and did not do so in sec_903 b iii is an indication that congress consciously chose not to allow delegation in latter provision applying the rules of statutory construction we conclude that the better interpretation of the term secretary_of_the_treasury excludes a delegate we have found no other statutory or case law that would allow the secretary to delegate his authority to sign the waivers under sec_903 the joint committee’s discussion of the provision does not indicate one way or the other whether congress intended for the secretary of treasury to personally make these good_faith determinations see technical explanation of the revenue provisions of h_r the gulf zone opportunity zone act of p we note that the joint committee’s discussion of the provision does refer to the secretary not the secretary_of_the_treasury if used in a title_26 provision subject_to sec_7701 the use of the term secretary in the legislative_history might suggest an alternative not-124546-05 reading if the statutory language were ambiguous this is not a title_26 provision however and the plain language of the statute does not appear ambiguous it is our opinion based on that language that the secretary_of_the_treasury must personally exercise this authority we can suggest that the treasury_department seek a technical correction of this provision on the grounds that despite the plain language we believe that congress may not have intended to prevent delegation of the authority there is no assurance however that such a technical correction will occur or if it does that it will occur in time to resolve the immediate problems the service faces in dealing with the many outstanding cases where settlements are pending you have also asked for our opinion regarding the scope of interest relief we initially read sec_903 of the ajca as limited to those participating in the settlement initiative described in announcement after further review of the legislation as it developed however we now conclude that a broader group of initiatives qualify both those offered through published guidance and those select initiatives that were undertaken by directly contacting targeted groups of all known taxpayers who participated in a tax_shelter promotion but where the initiative was not formally published in order to qualify under sec_903 the taxpayer must have entered into a settlement agreement as of date to have entered into a settlement agreement both parties must have reached a meeting of the minds the service’s practice is to make settlement agreements usually on form_906 effective only when the taxpayer has first signed and the service has countersigned the document in addition initiatives sometimes specifically require signed closing agreements to effectuate the settlement prior to that point the agreements typically are not binding on the parties and either party can withdraw consequently we believe that to qualify under this provision taxpayers must have legally binding settlement agreements by date this writing may contain privileged information any unauthorized disclosure of this writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views please call if you have any further questions
